       Case 1:20-cv-00975-JAP-CG Document 16 Filed 03/01/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WILTECH TECHNOLOGY, INC., et al.,

              Plaintiffs,

v.                                                       No. CV 20-975 JAP/CG

OSWALD WILSON, et al.,

              Defendants.

                               ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on review of the record. Plaintiffs filed their

complaint on September 23, 2020, against Defendants Oswald Wilson, Wiltech Energy

LLC, and the Village of Los Lunas, New Mexico. (Doc. 1). Federal Rule of Civil

Procedure 4 requires a plaintiff to serve the summons on the defendant “on or after

filing the complaint.” The Rule further provides that “[i[f a defendant is not served within

90 days after the complaint is filed, the court—on motion or on its own after notice to the

plaintiff—must dismiss the action without prejudice against that defendant or order that

service be made within a specified time.” FED. R. CIV. P. 4(m).

       Here, Plaintiffs filed their complaint on September 23, 2020, (Doc. 1), and thus

they were required to serve the summons and complaint on Defendants by December

22, 2020. The record reflects a summons was issued to all three Defendants on

October 5, 2020. Defendant Village of Los Lunas, New Mexico filed an answer to the

complaint on November 3, 2020. (Doc. 6). However, Defendants Oswald Wilson and

Wiltech Energy, LLC have not returned executed summonses or otherwise responded

to Plaintiffs’ complaint. Further, although the record reflects Plaintiffs have attempted to

serve summonses on Defendants, those attempts appear to have either been deficient
       Case 1:20-cv-00975-JAP-CG Document 16 Filed 03/01/21 Page 2 of 2




or failed.

       IT IS THEREFORE ORDERED that, on or before March 10, 2021, Plaintiffs shall

either (1) file a notice with the Court stating why this case should not be dismissed as to

Defendants Oswald Wilson and Wiltech Energy, LLC for failure to prosecute in

accordance with FED. R. CIV. P. 4 and D.N.M.L.R.-Civ. 41.1; (2) serve Defendants

Oswald Wilson and Wiltech Energy, LLC pursuant to FED. R. CIV. P. 4; or (3) file an

appropriate motion in accordance with the Federal Rules.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
